Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  August 5, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148748(47)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  AFT MICHIGAN, AFT, AFL-CIO, et al,                                                Bridget M. McCormack
            Plaintiffs-Appellants,                                                        David F. Viviano,
                                                                                                        Justices
                                                              SC: 148748
  v                                                           COA: 313960
                                                              Ct of Claims: 12-000104-MM
  STATE OF MICHIGAN,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their brief and appendix to July 25, 2014, is GRANTED. The corrected brief
  and appendix submitted on July 24, 2014, are accepted as timely filed.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 5, 2014